DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1 and 5, claims 1-7, 9-20, in the reply filed on March 19, 2021 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 19, 2021.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Volkswagen (DE 198 42 821) in view of Devaud (US 4,895,351).
As to claims 1 and 3, Volkswagen discloses a composite shaft 10 with an end fitting 16 mounted on an interface region 24,26 on at least one end of said shaft, and 
a preload structure 30 arranged to provide a biasing force to bias the composite shaft against the end fitting; 

Volkswagen fails to disclose a composite shaft wherein the end fitting comprises a toothed surface comprising teeth formed as a helical thread engaging with the interface region.
Devaud teaches a composite shaft T wherein an end fitting 21 comprises a toothed surface comprising teeth 22 formed as a helical thread engaging with an interface region of the composite shaft; the teeth of the helical thread providing a strong, secure force-locking connection between the shaft and end fitting which allows longitudinal forces and torques to be applied to the shaft and end fitting while preventing relative movement or separation between the members (Figure; C2 L7-22).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the composite shaft disclosed by Volkswagen wherein the end fitting comprises a toothed surface comprising teeth formed as a helical thread, as taught by Devaud, in order to provide a strong, secure force-locking connection between the shaft and end fitting which allows longitudinal forces and torques to be applied to the shaft and end fitting while preventing relative movement or separation between the members.
As to claims 2, 13 and 16-18, Volkswagen fails to disclose a composite shaft wherein the interference fit between the preload structure and the composite shaft is at least 150 microns.  Volkswagen does not disclose any structural or functional significance as to the specific size of the interference fit.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the composite shaft disclosed by Volkswagen wherein the interference fit between the preload structure and the composite shaft is at least 150 microns, as Volkswagen does not disclose any structural or functional significance as to the specific size of the interference fit, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 5, Volkswagen discloses a composite shaft wherein the preload structure 30 is arranged to increase friction between the composite shaft 10 and the end fitting 16 to a greater level than the friction arising from mounting of the end fitting onto the shaft (Figure; paragraphs [0027]).  
As to claim 6, Volkswagen discloses a composite shaft wherein in said interface region 24,26 the shaft is tapered; and 
wherein said end fitting 16 comprises a surface with matching taper, the surface engaging with said interface region (Figure; paragraphs [0004, 0026]).  
As to claim 7, Volkswagen discloses a composite shaft wherein said shaft 10 is a hollow tube, wherein said taper 24,26 is formed on the outside of said shaft and wherein said preload structure 30 is provided within the hollow tube (Figure).  

Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the composite shaft disclosed by Volkswagen wherein the taper is at an angle to the shaft axis of no more than 7 degrees, as Volkswagen does not disclose any structural or functional significance as to the specific taper angle size, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 10, Volkswagen discloses a composite shaft wherein in said interface region fibres of said composite shaft are angled with respect to the shaft axis such that they follow a path with a radial component and have been cut so as to expose the ends of said fibres in said interface region 24,26, and wherein said shaft 10 is a hollow tube and said preload structure 30 is provided within the hollow tube (Figure; paragraphs [0014, 0026-0028]).  
As to claim 11, Volkswagen discloses a composite shaft wherein the interface region 24,26 of the shaft 10 comprises a ramp 24 that increases in thickness in the axial 10 towards the end of the shaft, and helical-wound fibres wound over said ramp (Figure).  
As to claims 12 and 14, Volkswagen discloses a method of mounting an end fitting 16 to an interface region 24,26 of a composite shaft 10 comprising: 
mounting said end fitting to said interface region; and 
subsequently mounting a preload structure 30 to the composite shaft in an interference fit with the composite shaft such that the composite shaft is sandwiched between the end fitting and the preload structure (Figure; paragraph [0027]).  
Volkswagen fails to disclose a method wherein the end fitting comprises a toothed surface comprising teeth formed as a helical thread engaging with the interface region; and the method comprises screwing said end fitting onto said shaft while the end fitting is driven axially at a rate equal to one thread pitch per rotation.  
Devaud teaches a method wherein an end fitting 21 comprises a toothed surface comprising teeth 22 formed as a helical thread engaging with an interface region of a composite shaft T; and the method comprises screwing said end fitting onto said shaft while the end fitting is driven axially at a rate equal to one thread pitch per rotation; the teeth of the helical thread providing a strong, secure force-locking connection between the shaft and end fitting which allows longitudinal forces and torques to be applied to the shaft and end fitting while preventing relative movement or separation between the members (Figure; C2 L7-22).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Volkswagen wherein the end fitting comprises a toothed surface comprising teeth formed as a helical thread, as taught by Devaud, and such that the 
As to claim 15, Volkswagen discloses a method wherein mounting the preload structure 30 increases the frictional force between the composite shaft 10 and the end fitting 16 to a greater level than the frictional force that arose from mounting of the end fitting onto the shaft (Figure; paragraphs [0027]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Volkswagen in view of Devaud, as applied to claim 3 above, and further in view of Shinohara et al. (US 5,309,620).
As to claim 4, Volkswagen as modified by Devaud discloses a composite shaft wherein the end fitting (16; Volkswagen) comprises teeth (22; Devaud).  
Devaud fails to teach a composite shaft wherein a tooth profile taken perpendicular to the teeth comprises substantially no flat land portions in frictional contact with the shaft.  
Shinohara et al. teach a composite shaft wherein an end fitting 3 comprises teeth 4, wherein a tooth profile taken perpendicular to the teeth comprises substantially no flat land portions in frictional contact with the shaft 3; upon insertion and initial assembly of the shaft with the end fitting, the teeth only partially cut into the shaft such that land portions of the teeth are spaced therefrom, providing for easier insertion and assembly 
Response to Arguments
Applicant’s arguments, filed July 6, 2021, with respect to the rejection(s) of claim 1 and 12 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Devaud (US 4,895,351).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/31/21								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619